DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0302594 to Taylor et al. in view of U.S. Patent Application Publication 2017/0188023 to Brabenac et al.
Taylor et al. ‘594 disclose:
As concerns claim 1, a method for transferring a user interface from at least one server via a proxy (0007-media content switcher; web server in communication with media content switcher for providing interaction between the media content switcher and client device) to at least one client (0044-user device), the method comprising: 
transferring a user interface (0007-server configured to…provide a user interface, web server configured to provide a user interface via a web browser…of a client application; 0059-user interface) of a server of the at least one server (0006-server; 0059-control client server) to a client of the at least one client such that the user interface is displayed on the client (0059-server for providing a user interface to media controller 120, allowing a user to interact via the media 
transmitting a data stream (0068-network stream) of a plurality of successive frames from the server to the client by a packet-based transfer, such that the user interface is displayed on the client (0046; 0053-web-based UI); and 
determining a latency (0006-latency monitoring element; 0063-latency monitoring element) of the transfer recurrently for individual frames of the plurality of successive frames, such that the transfer is monitored.  

As concerns claim 17, a medical device comprising: a proxy (0007-media content switcher; web server in communication with media content switcher for providing interaction between the media content switcher and client device); and a client (0044-user device), wherein the medical device is configured to: transfer a user interface (0007-server configured to…provide a user interface, web server configured to provide a user interface via a web browser…of a client application; 0059-user interface) of a server (0006-server; 0059-control client server) to the client such that the user interface is displayed on the client, and the server is controllable from the client (0046-web-based interface; thus client sends requests to server for responses, thus “controllable”); 
transmit a data stream (0068-network stream) of a plurality of successive frames from the server to the client by a packet-based transfer, such that the user interface is displayed on the client (0046; 0053-web-based UI); and 
for individual frames of the plurality of successive frames, such that the transfer is monitored.  
	Note: “medical” has been interpreted as merely a label for the device. The body of the claim does not provide any limiting definition for this term and any prior art device comprising the claimed elements can thus be interpreted as covering a “medical” device.  

As concerns claim 18, a server comprising: a processor (fig. 13, 1305; 0029) configured to transfer a user interface (0046; 0053-web-based UI) from at least one server (0006-server; 0059-control client server) via a proxy (0007-media content switcher; web server in communication with media content switcher for providing interaction between the media content switcher and client device) to at least one client (0044-user device), the transfer comprising: transfer of a user interface (0007-server configured to…provide a user interface, web server configured to provide a user interface via a web browser…of a client application; 0059-user interface) of a server of the at least one server to a client of the at least one client such that the user interface is displayable on the client, and the server is controllable from the client (0046-web-based interface; thus client sends requests to server for responses, thus “controllable”); 
transmission of a data stream (0068-network stream) of a plurality of successive frames from the server to the client by a packet-based transfer, such that the user interface is displayable on the client (0046; 0053-web-based UI); 
and determination of a latency (0006-latency monitoring element; 0063-latency monitoring element) of the transfer recurrently for individual frames of the plurality of successive frames, such that the transfer is monitored.

Brabenac et al. ‘023 teach determining latency for individual frames of the plurality of successive frames (0044-determine latency for individual frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Taylor et al. ‘594 with determining latency for individual frames, as taught by Brabenac et al. ‘023, in order to provide a more detailed analysis of performance, thus providing the opportunity to enhance the user experience. 

Brabenac et al. ‘023 further teach:
As concerns claim 2, the method of claim 1, wherein the latency is determined as an absolute frame latency (fig. 4B; 430, 434).  
As concerns claim 3, the method of claim 2, wherein the latency is determined as a difference between a start of a server-side processing of a particular frame of the plurality of successive frames and an end of a client-side processing of the particular frame (fig. 4B, 430, 434).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Taylor et al. ‘594 with determining absolute and difference latency, as taught by Brabenac et al. ‘023, in order to provide a more detailed analysis of performance, thus providing the opportunity to enhance the user experience. 

Taylor et al. ‘594 further disclose:
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0302594 to Taylor et al. and U.S. Patent Application Publication 2017/0188023 to Brabenac et al. as applied to claim 1 above in view of U.S. Patent Application Publication 2011/0019552 to Karaguz et al.
Taylor et al. ‘594 as modified do not disclose:
As concerns claim 9, the method of claim 1, wherein the latency is determined as a relative latency between two successive frames of the plurality of successive frames.  
	Karaguz et al. ‘552 teach:
As concerns claim 9, the method of claim 1, wherein the latency is determined as a relative latency (0018) between two successive frames of the plurality of successive frames.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Taylor et al. ‘594 as modified, with determining relative latency, as taught by Karaguz et al. ‘552, in order to determine additional parameters that can indicate service quality. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0302594 to Taylor et al. and U.S. Patent Application Publication .
Taylor et al. ‘594 as modified do not disclose:
As concerns claim 14, the method of claim 1, wherein at a given point in time, only some of a plurality of data streams from a plurality of servers are displayed on the client, and the remaining data streams of the plurality of data streams are paused, so that frames are not transferred to the client, the plurality of servers including the server.  
	Diard ‘894 teach:
As concerns claim 14, the method of claim 1, wherein at a given point in time, only some of a plurality of data streams from a plurality of servers are displayed on the client, and the remaining data streams of the plurality of data streams are paused (0007-pausing frames), so that frames are not transferred to the client, the plurality of servers including the server.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Taylor et al. ‘594 as modified, with pausing frames, as taught by Diard ‘894, in order to avoid lag.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0302594 to Taylor et al. in view of U.S. Patent 2021/0082317 to Hoppmann et al.   
Taylor et al. ‘594 do not disclose:
As concerns claim 16, the method of claim 1, wherein the server is a first medical device, wherein the proxy and the client are both part of a second medical device, and wherein the client is a monitor, so that a user interface of the first medical device is looped through to a monitor of 
	Hoppmann et al. ‘317 teach:
As concerns claim 16, the method of claim 1, wherein the server is a first medical device (fig. 5, 506), wherein the proxy and the client are both part of a second medical device (fig. 5, 500), and wherein the client is a monitor (fig. 5), so that a user interface of the first medical device is looped through to a monitor (0001-synchronization) of the second medical device such that the first medical device is controllable from the second medical device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Taylor et al. ‘594, with monitors employed as medical devices, as taught by Hoppmann et al. ‘317 in order to provide computer innovations in the rapidly growing field of health care.

Allowable Subject Matter
Claims 4-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2018/0098083 - 0100-latency monitored for individual frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451